Per Curiam.

This is a summary proceeding to remove a tenant. The proceedings should have been dismissed on thé. ground that the petition on which the precept was issued did not state that Harris Cohen and Abraham Cohen were the landlords of the premises from which it was sought to dispossess the tenant. The petition was made by one Harris Budner, who “ respectfully *601says that he is the agent for Harris Cohen and Abraham Cohen, landlords of the following premises.” This is not an allegation that Harris Cohen and Abraham Cohen were the landlords of the premises. In the case of Cunningham v. Goelet, 4 Den. 71, which was also a summary proceeding, the petition was as follows: “ City and County of Hew York, ss:: Patrick Henry, agent for Peter Goelet, being duly sworn, doth depose and say.” It was there held that the petition was defective and that the court acquired no jurisdiction by reason of it. See also Potter v. New York City Society, etc., 23 Misc. Rep. 671; Ross v. Same, id. 683.
The final Order is reversed, and a new trial ordered, with costs to the appellant to abide the event.
Present: Tbuax, P. J., Scott and Dugro, JJ.
Final order reversed, and new trial ordered, with costs to appellant to abide event.